Name: 2012/54/EU: Council Decision of 23Ã January 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  air and space transport;  international law;  transport policy;  European construction
 Date Published: 2012-02-01

 1.2.2012 EN Official Journal of the European Union L 29/1 COUNCIL DECISION of 23 January 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement (2012/54/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 100(2) and 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Annex XIII to the Agreement on the European Economic Area (2) (the EEA Agreement) contains specific provisions and arrangements concerning transport. (2) Commission Regulation (EU) No 255/2010 of 25 March 2010 laying down common rules on air traffic flow management (3) should be incorporated into the EEA Agreement. (3) Annex XIII to the EEA Agreement should therefore be amended accordingly. (4) The position of the Union to be taken within the EEA Joint Committee should be based on the draft Decision of the EEA Joint Committee attached to this Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the Union within the EEA Joint Committee on the proposed amendment to Annex XIII (Transport) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 January 2012. For the Council The President M. GJERSKOV (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 80, 26.3.2010, p. 10. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦ of ¦ amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area (the Agreement), and in particular Article 98 thereof, Whereas: (1) Annex XIII to the Agreement was last amended by Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (1). (2) Commission Regulation (EU) No 255/2010 of 25 March 2010 laying down common rules on air traffic flow management (2) is to be incorporated into the Agreement, HAS ADOPTED THIS DECISION: Article 1 The following point shall be inserted after point 66wh (Commission Regulation (EC) No 262/2009) of Annex XIII to the Agreement: 66wi. 32010 R 0255: Commission Regulation (EU) No 255/2010 of 25 March 2010 laying down common rules on air traffic flow management (OJ L 80, 26.3.2010, p. 10). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptation: This Regulation shall not apply to Liechtenstein.. Article 2 The text of Regulation (EU) No 255/2010 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on ¦, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee (3). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦ . For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ . (2) OJ L 80, 26.3.2010, p. 10. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]